Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00657-CV

                    In the INTEREST OF U.B., R.B., and B.B., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-PA-02670
                 Honorable Charles E. Montemayor, Associate Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s Final Order of
Termination signed September 26, 2013, is AFFIRMED.

       No costs are assessed because appellant is indigent.

       SIGNED February 5, 2014.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice